Citation Nr: 1450296	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-16 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Lauren Murphy


ATTORNEY FOR THE BOARD

R. Williams, Counsel



INTRODUCTION

The Veteran had active duty service in the Air National Guard (ANGUS) from February 2004 to June 2004 and was a member of the Rhode Island Air National Guard from May 2003 to February 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection for an acquired psychiatric disability

Review of the Veteran's treatment records reveals that he has been diagnosed with various psychiatric disorders, to include anxiety and depression.  However, he has not been afforded a VA psychiatric examination. 

The earliest record of a psychiatric disorder is a December 2005 private treatment report that reflects complaints of and treatment for depression.  According to a September 2007 treatment report, the Veteran reported that his depression started a few years prior.  In light of the above, the Board finds that the duty to assist in this case requires that a psychiatric evaluation should be obtained.

Here, there is evidence of record to indicate that the appellant displayed symptoms related to the claimed psychiatric condition before he was released from the National Guard which have continued to the present.  See treatment reports dated in 2005, 2007, and 2008.  VA should make another attempt to obtain any missing service treatment records and a complete copy of the appellant's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) to ascertain his dates of ACDUTRA and INACDUTRA and whether there may be a determination that the Veteran suffered a psychiatric disability during his active duty or National Guard service.  VA should undertake appropriate action to verify the dates of active duty, ACDUTRA and INACDUTRA for the appellant's  National Guard service.

Lastly, treatment records are very limited for his period of active duty.  Thus, VA should also attempt to obtain any outstanding service treatment records for the Veteran's period of active duty.  In requesting these records, VA should follow the current procedures of 38 C.F.R. § 3.159(c)(2) (2014) with respect to requesting records from Federal facilities.

TDIU

The Veteran's claim for a TDIU is intertwined with his claim for service connection.  Given that the Board has remanded the claim for entitlement to service connection for an acquired psychiatric disorder, and the grant of service connection for this disability could potentially bring the Veteran's disability rating within the schedular TDIU requirements, the claim for a TDIU is inextricably intertwined with the pending service connection claim.  Therefore, it must also be remanded for further consideration.

Accordingly, the case is REMANDED for the following actions:

1.  Make an attempt to obtain copies of the Veteran's Official Military Personnel File (OMPF) to ascertain and verify all periods of ACDUTRA and INACDUTRA in the Air National Guard and copies of any outstanding service treatment records, in particular those related to his active duty service between February 2004 and June 2004.  In doing so, VA should contact the National Personnel Records Center (NPRC), the Departments of the Air Force, the Adjutant General of the State of Rhode Island, and any other appropriate records repository. 

VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's Air National Guard service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  To the best of it abilities, VA should make a list of the Veteran's actual periods of ACDUTRA and INACDUTRA in the Air National Guard and provide it to the VA examiners.  All efforts to verify these dates should be documented in the claims file.  Copies of all requests/responses should be associated with the claim file. 

2.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA psychiatric evaluation to determine the nature, onset date and etiology of any current psychiatric disorder. 

The entire file must be reviewed by the examiner in conjunction with the examination.  

The examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder was first manifest during active duty or ACDUTRA, or is otherwise related to an injury incurred during a period of ACDUTRA or INACDUTRA.  A rationale for the opinions should be set out in the report.

3.  After completing any additional notification and/or development action deemed warranted by the record, review the record again, including any newly acquired evidence, and readjudicate the Veteran's claims for service connection and TDIU.  If the benefits sought are not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case, and allow a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

